Title: To James Madison from James Monroe, 26 March 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        WASHINGTON march 26. 1815.
                    
                    I enclose you a project of a letter to adml. Cochrane, in reply to his, which I lately sent you. The subject is in every view of it a very delicate one. You will suggest any changes, you may think proper, on the enclosed project.
                    In my report to the Senate, I intimate that further investigation will be made to place this subject in its true light. Does the expression of regret that an appeal has been made to this govt., militate against that sentiment? It appears to me that we may investigate it for our own satisfaction, or any other purpose, and still regret the appeal of the British, to this govt.
                    I have sent by the stage of this day, Mr Shaler to Judge Tucker & to Norfolk, to obtain the original of wms.’s affidavit, & other evidence of the fact on a broad scale. I have no doubt that it may be established by the clearest evidence, and to a great extent. Respectfully & sincerely yours
                    
                        
                            Jas Monroe
                        
                        Mr Shaler will go to Algiers.
                        Mr Hughes speaks highly of him.
                    
                